DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I claims 1-22 without traverse in the reply filed on 07/25/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seok - US 20210327474.
Regarding claim 1, Seok teaches a compute-in-memory storage cell (Seok, figure 2a illustrates bitcell 202 [i.e. a compute-in-memory storage cell]), comprising: 
a pair of cross-coupled inverters having a first output node for a stored bit (figures 2A illustrates T1-T4 that implemented a pair of cross-coupled inverters having output node Q [i.e. a first output node]); 
a read bit line (figures 2A MBL [i.e. read bit line]); 
a word line having a voltage responsive to an input bit (figure 2A illustrates WL,0 [i.e. a word line], [0035] R/W address decoder can receive any suitable signal (RW_address (8bit), wherein at least one of the 8 bit corresponding to an input bit for decoding WL,0 and apply voltage to turn on WL,0 . Thus, WL,0 asserted power to turn on the connected transistor in response to at least one of 8 bit address); 
a capacitor (figure 2A, capacitor Cc) having a first plate connected to the read bit line (figure 2A illustrates bottom plate [i.e. a first plate] connected to MBL [i.e. read bit line]); and 
a first pass transistor connected between the first output node and a second plate of the capacitor (figure 2A, transistor T7 [i.e. first pass transistor] connected between output node Q [i.e. the first output node] and top plate of the capacitor [i.e. second plate of the capacitor]) and having a gate connected to the word line (the gate of T7 is connected to WL,0. As described in the specification [0017] connected refers to direct connection, such direct connection may be accomplished through an intervening element).

Regarding claim 12, Seok further teaches the compute-in-memory storage cell of claim 1, wherein the compute-in-memory storage cell is included within a column in an array of compute-in-memory storage cells (Seok, figure 1, array 110 comprises an array of CIM cells that include at least a column in the array).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Seok in view of McCorquodale – US 20100271144.
Seok discloses a structure of memory cell that includes a capacitor (Seok, figure 2A capacitor Cc), and Seok further discloses that capacitor can be implemented using any suitable capacitor technology (Seok, [0043]), but Seok does not disclose wherein the capacitor is selected from the group consisting of a metal-layer capacitor, a varactor, and a metal-insulator-metal capacitor. However, McCorquodale discloses wherein the capacitor is selected from the group consisting of a metal-layer capacitor, a varactor, and a metal-insulator-metal capacitor (McCorquodale, [0223] discloses various different types of capacitors, such as metal insulator metal MIM, metal oxide metal MOM and varactor, wherein MOM and MIM are 2 types of metal layer capacitor).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to substitute the capacitor of Seok to replace with one of the type of capacitors as disclosed in McCorquodale. This modification would have been obvious because Seok discloses [0043] the capacitor can be implemented using any suitable capacitor technology and McCorquodale discloses different types of capacitors, and the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, such as a capacitor.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seok in view of Verma -  WO 2019246064.

Regarding claim 15, Seok discloses a compute-in-memory storage cell (Seok, figure 2A illustrates bitcell 202 [i.e. a compute-in-memory storage cell), comprising: 
a pair of cross-coupled inverters having a first output node for a stored bit (Seok,figures 2A illustrates T1-T4 that implemented a pair of cross-coupled inverters having output node Q [i.e. a first output node]); 
a read bit line (Seok, figures 2A MBL); 
a capacitor having a first plate connected to the read bit line (Seok, figure 2A, capacitor Cc, bottom plate [i.e. first plate] connected to MBL [i.e. read bit line]); and 
Seok further teaches a first transistor connected between the first output node and a second plate of the capacitor (Seok, figure 2A, transistor T7 connected between output node Q and top plate of the capacitor [i.e. second plate]). However, Seok does not discloses a first transmission gate connected between the first output node and a second plate of the capacitor, wherein the first transmission gate is configured to close in response to an input bit being true and is configured to open in response to the input bit being false.
However, Verma discloses a structure of memory cells comprising a pair of cross-coupled inverters having a first output node for a stored bit (Verma, figure 15, MP1-2 NM1-2 implemented as a pair of cross coupled inverters having W output for a stored bit) and further teaches a first transmission gate connected between the first output node and a second plate of the capacitor (Verma, figure 15 [0116] illustrates a transmission gate using MP3, MN5 [I.e. first transmission gate] connected between one output of the cross coupled inverters [i.e. the first output node] and a top plate of capacitor [i.e. second plate of the capacitor), wherein the first transmission gate is configured to close in response to an input bit being true and is configured to open in response to the input bit being false (Verma figure 15, the transmission gate MP3 MN5 [i.e. the first transmission gate], PMOS MP3 receives input W [i.e. an input bit], when w is true or 0, PMOS MP3 is close or on, NMOS NM5 receives Wb, which is 1, and thus NMOS NM5 is ON or close).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to substitute the transmission gates MP3 MN5 and MN6 MP4 of Verma with the transistors T7 and T8 of Seok. This modification would have been obvious because both references teaches computing in memory cell to perform XNOR operation, and the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, such as having analog switches to control signal in response to input signal.

	Regarding claim 16, the combined system of Seok in view of Verma discloses the compute-in-memory storage cell of claim 15, wherein the pair of cross-coupled inverters include a second output node for a complement of the stored bit (Seok, figure 2A, T1-T4 [i.e. the pair of cross-coupled inverters] having QB output for a complement of the stored bit // Verma, figure 15, MP1-2 NM1-2 [i.e. the pair of cross coupled inverters] having Wb for a complement of the stored bit]); the compute-in-memory storage cell further comprising: a second transmission gate connected between the second output node and the second plate of the capacitor, wherein the second transmission gate is configured to open in response to the input bit being true and is configured to close in response to the input bit being false (Verma, figure 15, MN6 MP4[i.e. second transmission gate] connected between the complement side of the output of the pair cross-coupled inverter and the top plate of the capacitor, and the transmission gates MN6 MP4, wherein NMOS MN6 receives input W [i.e. an input bit], when w is true or 0, NMOS MN6 is open or off, PMOS MP4 receives Wb, which is 1, and thus PMOS MP4 is off or open).

	Regarding claim 17, the combined system of Seok in view of Verma discloses the compute-in-memory storage cell of claim 15, wherein the input bit is an active-low signal (Verma, the w (or Q signal in Seok) bit is active low because when w is low or 0, the PMOS MP3 is on or active and NMOS MN5 is also active when wb (or QB signal in Seok) is 1. Furthermore, the implementation in figure 15 is implementing an XNOR operation [00116] and specification [0031] describes that a XNOR operation is implemented when input is active low).
Allowable Subject Matter
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant claims for a compute-in-memory storage cell, comprising: a pair of cross-coupled inverters having a first output node for a stored bit; a read bit line; a word line having a voltage responsive to an input bit; a capacitor having a first plate connected to the read bit line; and a first pass transistor connected between the first output node and a second plate of the capacitor and having a gate connected to the word line and further claims wherein the pair of cross-coupled inverters include a second output node for a complement of the stored bit; the compute-in-memory storage cell further comprising: a complement word line having a voltage responsive to a complement of the input bit; a second pass transistor connected between the second output node and the second plate of the capacitor and having a gate connected to the complement word line as required in claim 2. Applicant further claims a compute in memory cell comprising a first transmission gate connected between the first output node and a second plate of the capacitor, wherein the first transmission gate is configured to close in response to an input bit being true and is configured to open in response to the input bit being false, and further comprising a read word line, and a first transistor connected between the second plate of the capacitor and ground and having a gate connected to the read word line as required in claim 18.
The primary reasons for indication of allowable subject matter is the limitation in combination of all limitation, wherein the compute-in-memory storage cell further comprising: a complement word line having a voltage responsive to a complement of the input bit and a second transistor having a gate connected to the complement word line. Furthermore, the compute in memory cell further comprising a read word line, and a first transistor connected between the second plate of the capacitor and ground and having a gate connected to the read word line.
	Seok – US 20210327474
Seok discloses system comprises an array of in memory computing cells as illustrated in figure 1. Each memory cell comprises a pair of cross coupled inverters and a plurality of transistors connected to the capacitor, such implementation performs XNOR operation in multiplication. However, Seok does not explicitly teaches the compute-in-memory storage cell further comprising: a complement word line having a voltage responsive to a complement of the input bit and a second transistor having a gate connected to the complement word line or the compute in memory cell further comprising a read word line, and a first transistor connected between the second plate of the capacitor and ground and having a gate connected to the read word line.
	Verma – WO 2019246064
	Verma discloses a circuit diagram of a bit cell circuit having a switch free coupled structure that comprising a pair of cross coupled inverters and transmission gates connected to capacitor to perform XNOR operation as described in [01116] and figure 15. Verma further teaches transmission gates configured to open or close in response to input W being true or false. However, Verma does not discloses wherein the compute-in-memory storage cell further comprising: a complement word line having a voltage responsive to a complement of the input bit and a second transistor having a gate connected to the complement word line or the compute in memory cell further comprising a read word line, and a first transistor connected between the second plate of the capacitor and ground and having a gate connected to the read word line.
	Yu – US 20180315473
	Yu discloses a schematic diagram of a SRAM cell based on 10T SRAM bit cell as illustrated in figure 5, the bit cell comprising a cross coupled inverters, a read word line 88, a inverted word line 90, a read bit line 92 and a complemented read bit line 94, and the read word line 88 is coupled to a transistor, however Yu does not explicitly discloses the compute in memory cell further comprising a capacitor as required in the claimed invention.
	Onuki – US 20210383881
Onuki discloses a semiconductor device that comprising a memory cell structure comprising a pair of cross coupled inverters, transistors and capacitor wherein one side of plate is connected to the Q output and the other side is connected to CL. However, Onuki does not explicitly discloses the compute-in-memory storage cell further comprising: a complement word line having a voltage responsive to a complement of the input bit and a second transistor having a gate connected to the complement word line or the compute in memory cell further comprising a read word line, and a first transistor connected between the second plate of the capacitor and ground and having a gate connected to the read word line.
	Li – US 20190088309
	Li discloses static random access memory (SRAM) data array, a sense amplifier, and a multiplication circuit to multiply matrix data stored in the SRAM data array as illustrated in figure 1, Li further discloses a structure of memory cell includes a pair of cross coupled inverters and transistors as shown in figures 4A and 4B, the cell further includes read word line connected to a gate of a transistor and read bit line. However, Li does not explicitly disclose a memory cell comprises a capacitor connected to the read bit line.
	Erickson – US 20140362636
	Erickson discloses a structure of memory cell as illustrated in figure 1, comprising a pair of cross coupled inverters, capacitor, transistor, read word line and read bit line. However, Erickson does not explicitly teach a capacitor connected to a read bit line, or a transistor connected between a plate of the capacitor and ground and having a gate connected to the read word line.
	Therefore, none of the closest found prior art teaches the limitations as required in claim 2 and 18. Accordingly, claims 2-11, 14 and 18-22 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182